DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 05/10/2022 has been entered.  Claims 1-18 are pending and currently under consideration for patentability under 37 CFR 1.104.  Previous rejections under 35 U.S.C. 101 and 112(a) have been withdrawn in light of Applicant’s amendments.  Response to arguments below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 has been amended to recite inter alia, “based on said reference distance between the first and second cameras.”  Claim 6 depends from claim 1 which recites inter alia, “a reference distance directly between the target point in said first image and the target point in said second image.”  Therefore claim 1 clearly defines the reference distance as a function of the first and second image while claim 6 attempts to redefine “reference distance” to be a function of the first and second cameras.  There is nothing in the specification to indicate the reference distance of the first and second image is equivalent to a distance between the first and second cameras, therefore the claim is indefinite as it is unclear what Applicant means by “said reference distance” in claim 6.  Appropriate amendment required.  For the purposes of examination, “said reference distance” in claim 6 will be interpreted as the known distance between the first and second camera.
Claim 15 recites analogous language to claim 6 and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shameli et al. (U.S. 2020/0201022) in view of Lamprecht et al. (U.S. 2007/0156017).
Shameli et al. incorporates U.S. 2014/0364725 to Makower at paragraph [0032].
Lamprecht et al. incorporates U.S. 6,720,988 to Gere et al. at paragraph [0052].
With respect to claim 1, Shameli et al. teaches a system comprising:
an intubating scope (50, intended use) and image capture device (59) comprising a first camera and a second camera (para [0038], see also 60, 61 in FIG. 3) that are each configured to capture one or more images of an interior of a subject's throat (para [0071],[0072] of Makower); and
a computing device including at least one processor and memory (para [0034]) configured to:
receive, from the first camera, a first image including a reference feature of the subject's throat (202, para [0051]);
receive, from the second camera, a second image including said reference feature of the subject's throat (202, para [0051];
overlay the first image and the second image utilizing the reference feature in each image such that the positioning of the first and second images with respect to each other identifies the same target point in the respective fields of view of the first and second cameras (para [0057]-[0059]); and
utilizing a spatial relationship between the two fields of view to create a three-dimensional topographic map of all features (para [0059], FIG. 8); and 
present said three-dimensional topographic map to a user on a display device (226, FIG. 8).
While Shameli et al. broadly teaches determining the spatial relationship between the two fields of view from which the images were captured, (para [0059]), Shameli et al. does not specifically teach calculating a reference distance directly between the target point in said first image and the target point in said second image, utilizing said reference distance to create a three-dimensional topographic map of said interior of a subject’s throat.
With respect to claim 1, Lamprecht et al. teaches a system comprising:
a scope (110, FIG. 7) and image capture device (204) comprising a first camera and a second camera (706R,L); and
a computing device (para [0094]) configured to:
receive, from the first camera, a first image including a reference feature of the subject's throat (202, para [0051]);
receive, from the second camera, a second image including said reference feature of the subject's throat (202, para [0051]);
calculate a reference distance directly between the target point in said first image and the target point in said second image (para [0101]-[0104]); and
utilize said reference distance to create a three-dimensional topographic map of all measured features (para [0097], [0099], [0106] of Lamprecht et al., FIG. 15 and 16 of Gere et al.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the computing device of Shameli et al. to utilize the steps of calculating a reference distance directly between the target point in said first image and the target point in said second image, utilizing said reference distance to create a three-dimensional topographic map of said interior of a subject’s throat as the means of determining the spatial relationship between the two fields of view from which the images were captured in order to determine the amount of horizontal offset between the left and right images to represent a point in space as points in a stereo pair, such that the left and right images fuse together and the operator O perceives the point as being at the appropriate depth, which in some cases is at the same apparent depth as the object of interest in the stereo pair image (para [0114] of Lamprecht et al.).
With respect to claim 2, Lamprecht et al. teaches the computing device is configured to identify said reference feature (para [0101]) as a known feature of the subject’s throat (once the reference feature is imaged, it becomes known).
With respect to claim 3, Shameli et al. teaches the measure of the other features of the subject’s throat are the length or volume of the other features of the subjects throat or an object in the subject’s throat (para [0063])
With respect to claim 4, Shameli et al. teaches  the computing device is configured to determine a distance between the first and second cameras and the reference feature (para [0049]).
With respect to claim 4, Lamprecht et al. teaches  the computing device is configured to determine a distance between the first and second cameras and the reference feature based on the determined distance and the known distance between the first and second cameras (para [0099]-[0100], [0106]).
With respect to claim 5, Lamprecht et al. teaches the computing device is configured to determine coordinates and distances on the reference map based on pixels of the first and second images (FIG. 9C, para [0105]).
With respect to claim 6, Shameli et al. in view of Lamprecht et al. teaches the computing device is configured to:
utilize said three-dimensional topographic map to determine change in a measure of another feature of the subject's throat or an object in the subject's throat based on said reference distance between the first and second cameras (para [0062]-[0064] of Shameli et al.).
With respect to claim 7, Shameli et al. in view of Lamprecht et al. teaches the computing device is configured to generate a three-dimensional topographic surface map (para [0062]-[0064] of Shameli et al.) of a surface area of the subject's pharynx and larynx (intended use, para [0071],[0072] of Makower) based on the first and second images, the known distance between the first and second cameras, and the determined distance between the reference feature in the first image and said reference feature in the second image (para [0099]-[0100], [0106] of Lamprecht et al.).
With respect to claim 8, Shameli et al. teaches the computing device comprises a user interface (FIG. 1, 14,16), and where the computing device is configured to control the user interface to present the three-dimensional topographic measure of each of the features of the subject's throat or an object in the subject's throat (para [0059],[0062]-[0064]).
With respect to claim 9, Shameli et al. the first and second images are captured simultaneously or substantially simultaneously (FIG. 4A for example).
With respect to claim 10, Shameli et al. teaches a method comprising:
using a first camera and a second camera (para [0038], see also 60, 61 in FIG. 3) to capture one or more images of an interior of a subject's throat (para [0071],[0072] of Makower); 
receiving, from the first camera, a first image including a reference feature of the subject's throat (202, para [0051]);
receiving, from the second camera, a second image including said reference feature of the subject's throat (202, para [0051]);
utilizing a data processor to overlay the first image and the second image according to the reference feature in each image such that the positioning of the first and second images with respect to each other identifies the same target point in the respective fields of view of the first and second cameras (para [0057]-[0059]); 
utilizing a spatial relationship between the two fields of view to create a three-dimensional topographic map (para [0059], FIG. 8) of said interior of a subject’s throat (para [0071],[0072] of Makower); 
utilizing said three-dimensional topographical map to measure each feature in a subject’s throat (para [0062]-[0064]); and 
presenting the measure of each feature in a subject’s throat (para [0062]-[0064]) on a display accessible to a user (FIG. 1).
While Shameli et al. broadly teaches determining the spatial relationship between the two fields of view from which the images were captured, (para [0059]), Shameli et al. does not specifically teach calculating a reference distance directly between the target point in said first image and the target point in said second image, and utilizing said reference distance to create a three-dimensional topographic map.
With respect to claim 10, Lamprecht et al. teaches a method comprising:
using a first camera and a second camera (706R,L); 
receiving, from the first camera, a first image including a reference feature of the subject's throat (202, para [0051]);
receiving, from the second camera, a second image including said reference feature of the subject's throat (202, para [0051]);
calculating a reference distance directly between the target point in said first image and the target point in said second image (para [0101]-[0104]); and
utilizing said reference distance to create a three-dimensional topographic map (para [0097], [0099], [0106] of Lamprecht et al., FIG. 15 and 16 of Gere et al.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the computing device of Shameli et al. to utilize the steps of calculating a reference distance directly between the target point in said first image and the target point in said second image, and utilizing said reference distance to create a three-dimensional topographic map as the means of determining the spatial relationship between the two fields of view from which the images were captured in order to determine the amount of horizontal offset between the left and right images to represent a point in space as points in a stereo pair, such that the left and right images fuse together and the operator O perceives the point as being at the appropriate depth, which in some cases is at the same apparent depth as the object of interest in the stereo pair image (para [0114] of Lamprecht et al.).
With respect to claim 11, Lamprecht et al. teaches identifying said reference feature (para [0101]) as a known feature of the subject’s throat (once the reference feature is imaged, it becomes known).
With respect to claim 12, Shameli et al. teaches the measure of the other features of the subject’s throat are the length or volume of the other features of the subjects throat or an object in the subject’s throat (para [0063])
With respect to claim 13, Shameli et al. teaches determining a distance between the first and second cameras and the reference feature (para [0049]).
With respect to claim 13, Lamprecht et al. teaches determining a distance between the first and second cameras and the reference feature based on the determined distance and the known distance between the first and second cameras (para [0099]-[0100], [0106]).
With respect to claim 14, Lamprecht et al. teaches determining coordinates and distances on the reference map based on pixels of the first and second images (FIG. 9C, para [0105]).
With respect to claim 15, Shameli et al. in view of Lamprecht et al. teaches 
utilizing said three-dimensional topographic map to determine any change in a measure of another feature of the subject's throat or an object in the subject's throat based on said reference distance between the first and second cameras (para [0062]-[0064] of Shameli et al.).
With respect to claim 17, Shameli et al. teaches the using a user interface (FIG. 1, 14,16), to present the three-dimensional topographic measure of each of the features of the subject's throat or an object in the subject's throat (para [0059],[0062]-[0064]).
With respect to claim 18, Shameli et al. teaches the first and second images are captured simultaneously or substantially simultaneously (FIG. 4A for example).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shameli et al. (U.S. 2020/0201022) in view of Lamprecht et al. (U.S. 2007/0156017) as applied to claim 10 above and further in view of Eggli et al. (U.S. 2018/0338675).
With respect to claim 16, Shameli et al. in view of Lamprecht et al. teaches generating a three-dimensional topographic surface map (para [0062]-[0064] of Shameli et al.) based on the first and second images, the known distance between the first and second cameras, and the determined distance between the reference feature in the first image and said reference feature in the second image (para [0099]-[0100], [0106] of Lamprecht et al.).
However, Shameli et al. in view of Lamprecht et al. does not teach the three-dimensional topographic surface map is of the surface area of the subject's pharynx and larynx.
With respect to claim 16, Eggli et al. teaches imaging a subject’s pharynx and larynx (para [0040]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Shameli et al. in view of Lamprecht et al. to include visualization of the pharynx and larynx as taught by Eggli et al. in order to provide real-time documentation of the intubation procedure and the region of interest (para [0006] of Eggli et al.).

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.
On page 10 Applicant argues Shameli is also silent with regard to the use of a single reference point that is the same in each image for which the distance between the reference point in the two images is calculated.  Examiner respectfully disagrees.  Paragraph [0057] of Shameli recites, “In some implementations, this could be performed algorithmically using an image processing and comparison algorithm to compare the first image to the second image in order to identify the matching or substantially matching (e.g., where the two cameras are focused on a single point from two slightly different perspectives) portions, or to identify and correlate a recognizable feature or object that is present within each (e.g., a cutting instrument or other surgical tool within the field of view of an endoscope).”  
It is noted at page 10 that Applicant provides specific arguments with respect to paragraphs [0092] and [0093], which were not relied upon in the rejection and are directed to a different embodiment.  Therefore these arguments are moot for not being germane to the current rejection.
On page 10 Applicant argues Lamprecht does not provide the disclosure to remedy the lack of disclosure in Shameli for at least the claim features of "calculate a reference distance directly between the target point in said first image and the target point in said second image", "utilizing said reference distance to create a three-dimensional topographic map of said interior of a subject's throat", and "present said three-dimensional topographic map to a user on a display device" as recited in claims 1 and 10, as amended, or the further element of "utilizing said three-dimensional topographic map to measure each feature in a subject's throat" as recited in claim 10, as amended.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant is invited to provide specific arguments with respect to the teaching of paragraphs [0097], [0099], [0101]-[0104], and [0106] of Lamprecht.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795